Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Newly amended claim 27 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: newly amended claim 27 is drawn to a process for shaping hair with a dispersion comprising wax particles and an organic solvent.   However, Applicant elected water, an inorganic solvent, as the solvent in the election filed on 16 February 2017. Accordingly, claim 27 is withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.  

Claim Status
Applicant’s claim amendments and arguments in the response filed 06 September 2022 are acknowledged. 
Claims 19-21, 24-34, 37 & 39-43 are pending. 
Claims 1-18, 22, 23, 35 & 36 & 38 are cancelled.
Claims 19, 20, 24-34 & 37 are amended. 
Claims 27 & 28 are withdrawn. 
Claims 19-21, 24-26, 29-34, 37 and 39-43 are under consideration. 
 	
Examination on the merits is extended to the extent of the following species:
Solvent-water
Particle material-wax of polypropylene and bis(trimethylolpropane) tetrastearate
Stimulus-hair dryer
Form-gel
Thickener-acrylates/C10-C30 alkyl acrylate crosspolymer
Surfactant-absent
Acidifying agent-absent.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
An English language translation of the foreign application was filed with a statement that the translation of the certified copy is accurate on 26 August 2021. The effective filing date of the application is 10/15/2012.

 Withdrawn Objections/Rejections
The rejection of claims 20, 33 and 34 under 35 USC 112, second paragraph, is withdrawn due to amendments which correct problems with insufficient antecedent basis for "the at least one stimulus".  

New & Maintained Objections/Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-21, 24-26, 29-34, 37 and 39-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 19 recites the dispersion used in the method is free of thermosetting polymers. Claim 40 recites the dispersion used in the method has particles comprise at least one material chosen from waxes, thermosetting polymers or mixtures thereof with the proviso that a total amount of particles comprising thermosetting polymers, if present, is less than or equal to a total amount of particles comprising waxes. Applicant argues support for the claim amendments are found in the original claims and the as-filed specification (e.g. pg. 22-24; Example 4). 
This is not persuasive.  Neither the as-filed specification nor the original claims contemplate inclusion or exclusion of thermosetting polymers; thermosetting polymers are not mentioned at all. While original claims 4 and 5 contemplate the material being thermoplastic polymers, thermoplastic polymers and thermosetting polymers are different. As evidenced by Fictiv, thermoplastics can be remelted and reused but thermoset materials cannot (pg. 1).  While Example 4 appears to be free of thermosetting polymers, the Example 4 composition is a species which uses specific reagents in specific quantities while claims 19 and 40 are generic. 
	Claims 39 and 41 recite “the step of applying the dispersion to the hair occurs before, during, and/or after the step of shaping the hair”.   Applicant argues support for the claim amendments are found in the original claims and the as-filed specification (e.g. pg. 22-24; Example 4).
	This is not persuasive. Original claim 1 and page 2 of the as filed specification disclose “before, during or after the applying of the composition, shaping the hair to the desired hairstyle, then or simultaneously,-applying one or more stimuli enabling the change of state of the material” (pg. 2). A method in which the hair is shaped before, during or after applying the composition is different from a method in which a dispersion is applied to hair before, during, and/or after the step of shaping the hair”. The point of contention is the starting point (i.e. shaping hair or applying a dispersion). This is important because the step of applying a stimuli is linked to the step shaping hair into a desired hairstyle (see original claim 1; specification-page 2).
The claim amendments change the scope of the disclosure; thereby, constituting new matter.  
Applicant is invited to indicate by page and line number where support may be found.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21, 24-26, 29-34 & 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19, line 8, recites “particles comprise at least one wax capable of reversibly changing state…” (emphasis added). Claim 19, line 16, recites “the wax changes from a solid state to a liquid state…” (emphasis added). It is unclear one, more than one, or all of the waxes must change from solid state to a liquid state.  Applicant’s representative may wish to consider whether a recitation of  “the at least one wax changes from a solid state to a liquid state…” would obviate the rejection.
The analysis is the same for claim 19, line 18.

Claims 19 & 40 also recite the limitation "the solvent system" in lines 6 and 7, respectively.  There is insufficient antecedent basis for this limitation in the claims.
Claims 19 & 40 also recites the limitation "fixing of the hairstyle is obtained".  There is insufficient antecedent basis for this limitation in the claims.
Claims 19-21, 24-26, 29-34 & 37 are rejected under 35 USC 112, second paragraph, because they ultimately depend from indefinite claim 19 and do not clarify the issue.
Claims 41 & 42 are rejected under 35 USC 112, second paragraph, because they ultimately depend from indefinite claim 40 and do not clarify the issue.

Claim 26 recites the limitation "the material" in line 2.  There is insufficient antecedent basis for this limitation in the claim because “the material” was deleted from independent claim 19 in the amendments filed on 06 September 2022.
Claim 40, line 8, recites “particles comprising at least one material capable of reversibly changing state…” (emphasis added). Claim 40, line 10, recites “the material is chosen from waxes, thermosetting polymer, or mixtures thereof…” (emphasis added). It is unclear one, more than one, or all of the materials in the particles must be chosen from waxes, thermosetting polymer or mixtures thereof.  
Applicant’s representative may wish to consider whether a recitation of “the at least one material is chosen from waxes, thermosetting polymer, or mixtures thereof…” would obviate the rejection.
The analysis is the same for “the material” as it appears in claim 40, lines 16 & 18.
Claims 41 & 42 are rejected under 35 USC 112, second paragraph, because they ultimately depend from indefinite claim 40 and do not clarify the issue 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 19-21, 24-26, 29-33, 37 & 39-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Hu (US 2009/0311210; previously cited) [as evidenced by PrintArtWorks (2010); previously cited], Global Seven (Published: 03/2009; previously cited), [as evidenced by Yu (US 2006/0083696; previously cited) and Crudele (US 6,056,946; 2000; previously cited)], Riley (US 2003/0059377; previously cited) and Jager Lezer (US 2007/0196306; previously cited).
*Note: The specification does not define the term “about” and is understood to include lower/higher values.  Please note that in the process of searching for the elected embodiment (thickener-acrylates/C10-C30 alkyl acrylate crosspolymer), the examiner found art which reads on the broader recitation of the claims (i.e. castor oil) and in an effort to expedite prosecution, this art has been applied.
With regard to claims 19-21, 24-26, 29-33, 37 & 39-43, and the elected species, Hu teaches their formulation may be an emulsion having a shape memory polymer [0032]. This imparts a shape memory effect to hair [0032]. Hu in Example 7 teaches a method of applying the shape memory polymer of Example 6 to hair [0072]. The shape memory polymer of Example 6 is in the form of a “translucent emulsion” comprising water [0071]. The Example 6 polymer is reasonably dispersed and insoluble because it is in the form of an opacified and translucent emulsion [0071]. The Example 6 particle emulsion in water is compounded with the Example 7 hair conditioning agent which comprises castor oil (i.e. thickener), mineral oil, and carnauba wax which is a wax/material that has a melting point beneath the boiling point of the solvent in that it is a natural origin wax with a softening point of 82-86 °C (abstract; ¶ 71 & 72; evidentiary reference-ParkArtsWork, pg. 1).  The Example 6 particle emulsion and the Example 7 hair conditioning agent are free of fixing polymers (¶ 71 & 72). The shape memory polymers (i.e. particles) comprise about 30% of the composition (¶ 72).  Hu in Example 7 teaches a method of applying the shape memory polymer of Example 6 to hair  curling and setting the hair (i.e. shaping the hair), and applying heat with a hairdryer (i.e. applying heat for a period of time simultaneously with or after shaping). Hu in Example 3 teaches applying the heat from the hair dryer for 30 seconds to obtain a curly shape; i.e. heat was applied for a period of time simultaneously of after shaping; [0068]). Hu in Example 8 teaches the shape memory polymer is capable of reversibly changing state in a lock of naturally curly hair to which it was applied [0073]. When the lock of hair was stretched straight, it was dried by a hairdryer to obtain a temporary straightened shape after the stopping the heat stimulus from the hair dryer [0073]. The lock of hair was then reheated with the hairdryer and retrieved its original curly shape (emphasis added; [0073]). The polymer is reasonably capable of reversibly changing state in that it permits curly hair to be stretched straight, being rigid enough to hold the hair in the straight conformation after the heat stimulus was stopped (i.e. desired hairstyle), and then being plastic/liquid enough to permit hair to return to its curly state upon a second application of heat with a hairdryer (i.e. the state of the material changes from a solid state to a liquid state with application of heat with the material returning to the solid state after the application of the at least one stimulus/heat is stopped; [0073]). The Example 6 shape memory polymer is taught to be a polyurethane polymer which is reasonably thermoplastic because it changes shape upon application of heat (i.e. it demonstrates plasticity with heat) and is not thermoplastic because it is able to be reused upon application of heat. Thermosetting materials/polymers cannot be remelted and reused.  Hu in Example 3 teaches the liquid conditioning composition which was applied to straight hair, the hair was dried at room temperature. The hair was then wound around a hair curler, and was heated with a hairdryer for 30 seconds [0068]. Then, the hair was taken off from the curler to obtain a temporary curly shape. The hair was again heated with the hairdryer, and the hair curls gradually disappeared and recovered the original straight shape  (i.e. material changes from a solid state to a liquid state; [0068]).  Hu teaches hair conditioning agents have traditionally been supplied in the form of a gel [0001]. Hu teaches measuring the thickness of the hair layers of his treated and untreated hair to demonstrate that a change of the hair style is embodied by the change in the thickness of the hair layer [0040]. Hu in claim 2 teaches the hair conditioning agent having the shape memory is applied to hair by coating or spraying the hair (Hu’s claim 2). Hu teaches the stimuli for the shape memory polymers of the invention include temperature change, including heat and an external force including sunlight (i.e. light and infrared radiation; [0048], [0072] & [0073]).
 Hu provides an invitation to optimize the invention by teaching:
Furthermore, it should be understood that the agent and method are not limited to the precise embodiments described below and that various changes and modifications thereof may be effected by one skilled in the art without departing from the spirit or scope of the invention. For example, elements and/or features of different illustrative embodiments may be combined with each other and/or substituted for each other within the scope of this disclosure and appended claims [0065].

However, Hu does not teach the material is a wax of polypropylene and/or bis(trimethylolpropane tetrastearate, the amount of polypropylene wax and/or bis(trimethylolpropane) tetrastearate, the particle size, or that the composition is in the form of a gel. 
Global Seven teaches ditrimethylolpropane tetrastearate (i.e. bis(trimethylolpropane) tetrastearate) has a high melt point of 50 ⁰C (i.e. the solvent has a boiling point higher than the softening point of the material; pg. 4). Global Seven teaches ditrimethylolpropane tetrastearate is an excellent film former (pg. 4). Ditrimethylolpropane tetrastearate also helps to gel mineral oil and can be combined with mineral oil in an amount of 30% ditrimethylolpropane tetrastearate to 70% mineral oil (pg. 4). Global Seven teaches ditrimethylolpropane tetrastearate is a moisture barrier and provides a protective film in hair products (pg. 4). As evidenced by Yu, ditrimethylolpropane tetrastearate is a wax ([0203]).
Riley teaches hairstyling compositions which comprise from 0.01% to 30% by weight wax particles in aqueous dispersion in which the wax particles have an average particle size in the range of from 1 µm to 500 µm and a melting point in the range of from 30 ⁰C to 150 ⁰C (title and abstract).  Riley teaches the waxes for inclusion in the invention may be carnauba wax and waxes from synthetic sources [0021].  Riley teaches “waxes may contain substantially one chemical compound or a mixture of chemical compounds and can be used singly or as a mixture of two or more different waxes” (emphasis added; [0021]). Riley teaches this hairstyling compositions may comprise thermoplastic styling polymers [0054]. Riley teaches they have surprisingly found that hair styling compositions comprising wax particles have improved properties if the average particle size of the particles is within a specific range that is from 1 µm to 500 µm ([0010] & [0011]). Riley further teaches the use of larger wax particles has the surprising advantage of providing improved conditioning properties, leading to improved softness and improved ease of styling (such as ease of comb/brushing) of hair treated with the compositions [0010]. 
Jager Lezer teaches a composition and process for coating keratin fibers (title & [0011]).  Jager Lezer teaches the compositions of their invention comprise an oily structuring agent for the liquid fatty phase which may be waxes that have a solid/liquid reversible change of state, having a melting point of greater than or equal to 30 ⁰C which may be up to 200 ⁰C ([0074] & [0077]). Jager Lezer teaches the waxes that are suitable structuring agents include carnauba wax and propylene wax ([0106] & [0110]). Jager Lezer teaches the structuring agent, which includes carnauba and propylene waxes, may be present in an amount of in an amount ranging from 1% to 50% by weight [0075]. Jager Lezer teaches the compositions have at least one embodiment in which they comprise an aqueous phase having water or a water miscible solvent [0196].
Here, at least rationale (A & G) may be employed in which it would have been obvious to the ordinary skilled artisan to modify the composition used in Hu’s method by adjusting the amount of mineral oil to be about 0.05% to about 3%, adding ditrimethylolpropane tetrastearate in an amount of about 0.015 to about 0.9% and propylene wax in an amount of about 1% to 50% [yielding a dispersion of particles in a total combined amount of about 1.015 to about 50.9%], adjusting the particle sizes of these waxes to be wax particles having an average mean particle size of from 1 µm to 500 µm, and formulating the hair conditioner as a gel as suggested by the combined teachings of Global Seven, Riley and Jager Lezer because Hu teaches hair conditioners are traditionally supplied as a gel, expresses interest in hair volume and styling, teaches a hair conditioner comprising mineral oil that is applied by coating hair, while a ratio of 30% ditrimethylolpropane tetrastearate wax to 70% mineral oil is used to gel mineral oil as taught by Global Seven; propylene wax is used as a structurant for compositions which coat hair and natural and synthetic wax particles with sizes from 1 µm to 500 µm are used in topical hair care compositions to improve conditioning and ease of styling.  The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to provide a gelled hair conditioner, which is a typical delivery form as taught by Hu, having improved conditioning, styling and moisture barrier properties.
With regard to the combined amount of ditrimethylolpropane tetrastearate and propylene waxes and the particle size of the waxes, these amounts and sizes lie within or overlap with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
With regard to the amount of ditrimethylolpropane tetrastearate individually as calculated to the amount of mineral oil, the combined teachings of Hu, Global Seven, Riley and Jager Lezer teach inclusion of ditrimethylolpropane tetrastearate in an amount of about 0.015 to about 0.9% which overlaps with the claimed range of about 1% to about 5%.
 Alternatively, an amount of about 0.015 to about 0.9% ditrimethylolpropane tetrastearate is close to the recited amounts of about 1% and about 50%. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). In the instant case, the ordinary skilled artisan would have expected 0.9% and 1.0% ditrimethylolpropane tetrastearate to have the same property of gelling the oil phase.
With regard to the amount of propylene wax individually, the combined teachings Hu, Global Seven, Riley and Jager Lezer teach inclusion of propylene wax in an amount of about 1% to 50%, which overlaps with the claimed range.

In the alternative:
Here, at least rationale (A & G) may be employed in which it would have been obvious to the ordinary skilled artisan to modify the composition used in Hu’s method by adding ditrimethylolpropane tetrastearate and propylene wax in a total combined amount of about 1.015 to about 50.9%, adjusting the particle sizes of these waxes to be wax particles having an average mean particle size from 1 µm to 500 µm, and formulating the hair conditioner as a gel as suggested by the combined teachings of Global Seven, Riley and Jager Lezer because Hu teaches hair conditioners are traditionally supplied as a gel, expresses an interest in hair volume and shaping, and teaches a hair conditioner comprising mineral oil while ditrimethylolpropane tetrastearate is used to gel mineral oil and provide a moisture barrier on hair as taught by Global Seven with propylene wax and other waxes being used in these amounts and particles sizes in topical hair care compositions to improve hair volume, conditioning, styling ease and coating.  The ordinary skilled artisan would have been motivated to do so with an expectation of success in order to provide a gelled hair conditioner, which is a typical delivery form as taught by Hu, having conditioning, styling, moisture barrier and volumizing properties which coats the hair.
With regard to the functional properties that the: 1) material changes from a solid state to a liquid state, 2) material is capable of reversibly changing state, 3) the state of the material returns to the solid state, 4) melting/softening point of the material ranges from about 30 ⁰C to about 150 ⁰C and 5) at least one solvent has a boiling point that is higher than the softening point of the material, the polyurethane shape memory polymer is capable of changing from a solid to a liquid state as described above. Further the shape memory polymer of Hu and the particle suggested by the combined teachings of Global Seven, Riley and Jager Lezer necessarily have the recited properties because they comprise the same reagents (i.e. thermoplastic polymers, waxes, polyurethanes, and synthetic waxes). "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Nonetheless, Crudele teaches that hairdryers release an air temperature of 200-400 ⁰F (i.e. 93.3-204.4⁰C; col. 2, lines 20-35) and the melting point of ditrimethylolpropane tetrastearate wax is 50 ⁰C as taught by Global Seven (pg. 4) while Jager Lezer teaches wax structurants, which include polypropylene waxes, have a melting point of greater than or equal to 30 ⁰C which may be up to 200 ⁰C. In other words, ditrimethylolpropane tetrastearate wax and polypropylene wax are solids at room temperature, melt to a liquid at temperatures of hair dryer, and return to a solid upon removal of the heat stimulus and cooling back to room temperature. 

Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hu [as evidenced by PrintArtWorks], Global Seven [as evidenced by YU and Crudele], Riley and Jager Lezer as applied to claims 19-21, 24-26, 29-33, 37 & 39-43 above, and further in view of Tolgyesi (US 4,344,763; 1982; previously cited).
With regard to claim 34, and the elected species, the teachings of Hu, Global Seven, Riley and Jager Lezer are described above. In brief, Hu in Examples 7 and 8 teaches application of the composition to hair which was styled by stretching or set by curling and then heated with a hair dryer ([0072] & [0073]).
However, neither Hu, Global Seven, Riley nor Jager Lezer teach the at least one stimulus was applied for a period of time ranging from about 1 minute to about 15 minutes.
Tolgyesi in Example 1 teaches that wet hair sprayed with a reactive silicone hair setting composition, rolled unto curlers/rollers, and dried using a salon-style hair dryer took about 15 minutes to dry (col. 5, lines 1-15).
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan to modify Hu’s method by adjusting the drying time/period of time for which the at least one stimulus is applied to be between 30 seconds to about 15 minutes as suggested by the combined teachings of Hu and Tolgyesi because both Hu and Tolgyesi are drawn to processes of setting and drying hair to which hair styling compositions are applied. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to dry hair into the desired shape. 
A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claims 19-21, 24-26, 29-33, 37 & 39-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hu [as evidenced by PrintArtWorks], Global Seven [as evidenced by YU and Crudele], Riley and Jager Lezer as applied to claims 19-21, 24-26, 29-33, 37 & 39-43  above, and further in view of Adams (US 2002/0176834; previously cited).
With regard to claims 19-21, 24-26, 29-33, 37 & 39-43, and the elected species, the teachings of Hu, Global Seven, Riley and Jager Lezer are described above. Hu teaches the composition applied to hair comprises the thickener, castor oil.
However, Hu does not teach the thickener is acrylates/C10-C30 alkyl acrylate.
Adams teaches a composition which may be in the form of gel or conditioner which contains a styling polymer (abstract; [0068]). Adams teaches the composition may comprise an anhydrous liquid solvent as a carrier which includes mineral oil [0082]. Adams teaches the compositions of his invention may comprise structurants or thickeners [0081]. Adams teaches the hair conditioners of his invention may comprise thickeners which may be acrylates/C10-C30 alkyl acrylate crosspolymers [0104]. Adams teaches these acrylates/C10-C30 alkyl acrylate crosspolymers to be useful [0104].  
Here, at least rationale (A) may be employed in which it would have been obvious to the ordinary skilled artisan to modify the composition used in Hu’s method by adding acrylates/C10-C30 alkyl acrylate crosspolymers thickener to the conditioning composition suggested by the combined teachings of Hu, Global Seven, Riley and Jager Lezer because the composition suggested by the combined teachings is a conditioner comprising mineral oil and Adams teaches acrylates/C10-C30 alkyl acrylate crosspolymers is a useful thickener used in hair care formulations which may also comprise mineral oil, including conditioners.  The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to thicken the conditioning composition because Adams teaches it is useful to do so with acrylates/C10-C30 alkyl acrylate crosspolymers.

Claims 19-21, 24-26, 30-32, 37 and 39-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maillefer [(US 7,906,107; 2011) as evidenced by Slodowicz (2016); Agbaje (US 6,165,939; 2000)], Riley (US 2003/0059377; previously cited) and Henson [(Published: 09/17/2009) and as evidenced by Crudele (US 6,056,946; 2000; previously cited)].
With regard to claims 19-21, 24-26, 30-32, 37 and 39-42, and the elected species, Maillefer teaches hair wax products with a creamy consistency and teaches “the term "creamy consistency" means the typical consistency of creams, i.e. of aqueous pasty preparations based on fats and waxes, water and emulsifiers” (emphasis added; i.e. dispersions; title; col. 2, ll. 40-45).  Maillefer teaches in a preferred embodiment of their invention the wax cream of their comprises from 20 to 60 percent by weight water (col. 6, ll. 60-end; Examples 1A-1C: col: 6; Examples 2-4: col 7). The ordinary skilled artisan at the time of the invention knew that water has a boiling point of 100 ºC.  Maillefer teaches the waxes included in the compositions of their invention “have waxy properties, especially a solidification point above 40° C., preferably above 55° C” (i.e. a softening point of 55° C and below; col. 4, ll. 5-10). Maillefer teaches ozocerite, montan wax, Fischer-Tropsch wax, polyolefin waxes, such as polybutene, beeswax, wool wax and its derivatives, such as wool wax, alcohols, candelilla wax, carnauba wax, Japan wax, hardened fats, fatty acid esters and fatty acid glycerides with a hardening point of above 40° C., polyethylene waxes and silicone waxes… and ceresin” to be suitable (i.e. natural origin and synthetic waxes that are insoluble in water; col. 3-4; Examples 1A-1C: col: 6; Examples 2-4: col 7). Maillefer exemplifies inclusion of carnauba wax in Examples 1A-1C & Examples 2-4 (i.e. the wax is capable of reversibly changing state under the effect of an external stimulus that is heat; Examples 1A-1C: col: 6; Examples 2-4: col 7).  As evidenced by Slodowicz, carnauba wax has a melting point of 80.5 ° C and beeswax have melting 61.7% ° C; thereby Maillefer teaches the solvent has a boiling point higher than the softening point of the material (pg. 4). Maillefer does not require inclusion of fixing polymers and in Examples 1A-1C & Examples 2-4 exemplifies formulations free of fixing polymers and thermosetting polymers (Examples 1A-1C: col: 6; Examples 2-4: col 7).  Maillefer teaches “the hair wax product…contains preferably a range of 2.5 to less than 40 percent by weight, especially preferably from 5 to less than 30 percent by weight, of wax (C)” and exemplifies 5% and 10% carnauba wax in Examples 1A-1C & Examples 2-4 (col. 3; ll. 55-end; Examples 1A-1C: col: 6; Examples 2-4: col. 7). Maillefer teaches inclusion of titanium dioxide in the compositions of their invention (i.e. an inorganic thickening agent which is an inorganic oxide, see evidentiary reference Agbaje-col. 25, ll. 50-55). Maillefer teaches “[t]he method of shaping or fashioning the hair-do with the hair wax product is also a part of the present invention…the hair wax product is applied to dry or slightly moist hair and the desired hairstyle is set up during the temporary strongly sticky stage… A method for re-shaping or re-styling a hairstyle according to the invention, in which a first hairstyle is established or set up with the above-described method and at a later time point during the stage characterized by the weak residual stickiness the first hairstyle is changed into a second hairstyle” (col. 6, ll. 10-35).
Maillefer does not teach the size of the dispersed wax particles or application of a heat stimulus from a hair dryer or an additional stimulus.
In the same field of invention of wax in water dispersions, the teachings of Riley are described above. In brief, Riley teaches hairstyling compositions which may be mousses which comprise from 0.01% to 30% by weight wax particles in aqueous dispersion in which the wax particles have an average particle size in the range of from 1 µm to 500 µm and a melting point in the range of from 30 ⁰C to 150 ⁰C (title and abstract).  Riley teaches the waxes for inclusion in the invention may be carnauba wax and waxes from synthetic sources [0021].  Riley teaches they have surprisingly found that hair styling compositions comprising wax particles have improved properties if the average particle size of the particles is within a specific range that is from 1 µm to 500 µm ([0010] & [0011]). Riley further teaches the use of larger wax particles has the surprising advantage of providing improved conditioning properties, leading to improved softness and improved ease of styling (such as ease of comb/brushing) of hair treated with the compositions [0010]. Riley teaches the compositions of their invention are formulated into hair styling compositions which may take a variety of forms, including, for example, mousses, gels, lotions, creams and tonics [0079].
In the same field of invention of styling hair with mousses and gel wax (i.e. a wax in water dispersion), Henson teaches a method of styling hair with mousse and gel wax using a blow dryer and a curling iron (i.e. heat stimuli; pg. 2). Henson teaches the method step of applying mousse to damp hair, using a comb to part the hair on the left to achieve an illusion of width (i.e. shaping the hair), using a radial brush and a blow dryer to curl the ends under (i.e. application of a heat stimulus from a blow dryer simultaneously with and after shaping and application of an additional mechanical stimuli; the dispersion is applied after combing (i.e. shaping the hair) and during drying with a round brush to curl under (i.e. during shaping)). As evidenced by Crudele, hairdryers release an air temperature of 200-400 ⁰F (i.e. 93.3-204.4⁰C; col. 2, lines 20-35) and the melting point of carnauba wax is 80.5 ° C and beeswax is melting 61.7% ° C as evidenced by Slodowicz (pg. 4). In other words, carnauba wax and beeswax wax are solids at room temperature, melt to a liquid at temperatures of hair dryer, and return to a solid upon removal of the heat stimulus and cooling back to room temperature. Henson teaches blow-drying hair until it is completely dry (i.e. stopping the application of a heat stimulus; pg. 4). Henson teaches use of a gel wax on fingertips to piece and pinch the ends of hair (pg. 5).
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan to modify the composition used in Maillefer’s method by adjusting the particle size of the dispersed wax particles to be from 1 µm to 500 µm as suggested by Riley and modifying Maillefer’s generically taught method to include the step of applying a mousse/wax-in-water dispersion to hair, shaping hair by combing into a side part, applying a radial brush and blow dryer to curl the ends under (i.e. application of mechanical and heat stimuli), and applying gel wax to the ends of hair to obtain a fixed hairstyle as suggested by Henson because Maillefer, Riley and Henson are drawn to compositions and methods for styling hair with mousses which may be wax in water dispersions. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to provide the wax-in-water mousse with wax particle sizes recognized as suitable in the art as taught by Riley, and to style hair with a mousse using a hair styling method that is art recognized as suitable for doing so as taught by Henson. 
With specific regard to claim 37, it would have been prima facie obvious at the time of the invention to have modified Maillefer’s method by modifying Maillefer’s wax-in-water formulation to be a gel because Maillefer teaches his wax-in-water composition may be formulated as a mousses and creams and mousses, creams, and gels are suitable formulations for wax-in-water dispersions that are used to style hair as suggested by the combined teachings of Riley and Henson. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order modify the feel of the composition.
With regard to the recited particle size, melting/softening point of the wax/material, and the amount of particles in the dispersion, the combined teachings of Maillefer, Riley and Henson suggest these parameters with values that overlap or fall within the recited range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to the functional properties that the: 1) wax/material changes from a solid state to a liquid state, 2) material is capable of reversibly changing state, 3) the state of the wax/material returns to the solid state, 4) melting/softening point of the wax/material ranges from about 30 ⁰C to about 150 ⁰C and 5) the solvent has a boiling point that is higher than the softening point of the material, Maillefer’s wax is capable of changing from a solid to a liquid state as described above. Further the wax particles necessarily have the recited properties because they comprise the same reagents (e.g. carnauba wax and beeswax). "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Nonetheless, Crudele teaches that hairdryers release an air temperature of 200-400 ⁰F (i.e. 93.3-204.4⁰C; col. 2, lines 20-35) and the melting point of carnauba wax is 80.5 ° C and beeswax is melting 61.7% ° C as evidenced by Slodowicz. In other words, carnauba wax and beeswax solids at room temperature, melt to a liquid at temperatures of hair dryer, and return to a solid upon removal of the heat stimulus and cooling back to room temperature. 

Claims 33 & 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maillefer [as evidenced by Slodowicz and Agbaje], Riley, and Henson [evidenced by Crudele], as applied to claims 19-21, 24-26, 30-32, 37 and 39-42 above, and further in view of Temptalia (Published: 08/01/2010). 
With regard to claims 33 & 34, and the elected species, the teachings of Maillefer, Riley, and Henson are described above. In brief, the combined teachings of Maillefer, Riley, and Henson suggest a method for styling hair with a blow dryer using a wax in water composition which may be formulated as a cream, mousse or gel.
Neither of Maillefer, Riley, nor Henson teach how long the blow dryer/heat stimulus is applied.
In the same field of invention of styling hair with a blow dryer/heat stimulus Temptalia teaches it can take 5 to 20 minutes to blow dry hair depending on hair thickness and type of blow dryer (e.g. conventional versus infrared; pg. 2-3). Temptalia teaches T3’s Featherweight dryer dries hair, controls frizz, improves the shine and delivers healthy-looking well-conditioned hair (pg. 2).
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan to modify the method suggested by the combined teachings of Maillefer, Riley and Henson by heating the hair by applying heat from the hair dryer for 5-20 minutes as suggested by Temptalia because Maillefer, Riley, Henson and Temptalia are drawn to compositions and methods for styling hair with wax dispersions that may be mousses or gels which are used in combination with a hair dryers. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to dry the hair with a hair dryer/heat stimulus in a time period as art recognized as suitable for drying hair while controlling frizz and improving shine to provide healthy-looking, well-conditioned hair as taught by Temptalia.
With regard to the recited time period for which the heat stimulus/ hair dryer is applied, the combined teachings of Maillefer, Riley, Henson, and Temptalia suggest these parameters with values that overlap or fall within the recited range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Response to Arguments
Applicant argues the amended claims recite the compositions are free of thermosetting polymers “i.e. do not include thermosetting polymers such as Hu's "shape memory polymers" (reply, pg. 7-10).
This is not persuasive. Hu’s polymers are thermoplastic, not thermosetting, because the hair in which the polymers are applied can be fixed into a hairstyle/configuration upon application of a stimulus which may be heat. The hair can be reconfigured into the original style upon application of a stimulus the second time (e.g. naturally curly, to straight hair, then back to naturally curly -Example 8 [0073]). 

Applicant argues Hu only mentions waxes once and Hu’s thermosetting polymers are present in a greater amount (reply, pg. 10).
This is not persuasive. Hu’s polymers are not thermosetting as described above; thereby, Hu’s compositions contain waxes in amounts greater than thermosetting polymers. Nonetheless, Jager Lezer teaches the structuring agent, which includes carnauba and propylene waxes, may be present in an amount of in an amount ranging from 1% to 50% by weight in compositions which coat keratin fibers [0075]. 

Applicant argues castor wax is a thickener but castor oil is an emollient, not a thickener (reply, pg. 10).
This is not persuasive. Applicant has not provided evidence to support this assertion. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Nonetheless, US 2006/0194759 teaches castor oil to be a thickening agent at paragraph [0018].

Applicant argues that neither Tolgyesi nor Adams remedy the deficiencies of the prior art as it pertains to the methods steps of claim 19 in which a stimulus is applied such that a material changes from a solid state to a liquid state and then returns to the solid state after the stimulus is stopped (reply, pg. 10-11).
This is not persuasive.  The limitations of amended claim 19 are addressed by the combined teachings of Hu, Global Seven, Riley and Jager Lezer. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-21, 24-26, 29-34, 37 and 39-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 & 9-13 of U.S. Patent No. US 9,408,785 (hereinafter the ‘785 patent; previously cited). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the ‘785 patent recite a method for shaping hair comprising the steps of applying a composition to hair comprising water, polyol and glycol solvents and about 0.5% to about 20% by weight of a solid wax particle dispersion comprising synthetic and/or natural waxes having a particle size of about 5 to 25 microns (i.e. particles comprising a material capable of reversibly changing state) and heating the hair in order to melt the at least one solid wax particle (i.e. applying a heat stimulus for a period of time). The heating necessarily stops and the wax/material reverts back to its solid form since the temperature of the wax falls is beneath its softening/melting point. The composition used in the method may comprise a clay (i.e. thickener) and rheology modifiers which may be acrylate polymers or acrylic polymers. The claims of the ‘785 patent do not require a fixing polymer. The product form of the ‘785 patent is implicitly a lotion since the claims recite inclusion of oils/lipids and emulsifying agents. With regard to the duration of time of the stimulus, the time is necessarily between about 1 minute to about 15 minutes since the heat melts the solid wax particles during the hair shaping process. The instant claims are therefore an obvious variant of claims 1-7 & 9-13 of U.S. Patent No. US 9,408,785.

Response to Arguments
Applicant requests the outstanding rejections be held in abeyance (reply, pg. 12).
Applicants' request is acknowledged, however, a request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 1.111(b) and 714.02).  Thus, the double patenting rejection is maintained as no action regarding these rejections has been taken by applicants at this time.

Conclusion
No claims are allowed.        
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORI K MATTISON/            Examiner, Art Unit 1619          

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619